Citation Nr: 0719093	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  04-27 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a 
myocardial infarction, claimed as secondary to service-
connected herpetic keratitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 until June 
1969, from August 1980 until September 1983, and from March 
1991 until July 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.  Although service connection for the 
disability at issue as secondary to service-connected 
herpetic keratitis was not adjudicated in the April 2003 
rating decision, a decision in this regard was provided in 
the Statement of the Case issued in May 2004.  
  
The veteran noted, in a statement received in December 2004, 
his desire to withdraw his claim for service connection for 
residuals of a myocardial infarction secondary to Agent 
Orange exposure.  The Board observes that the January 2007 
Supplemental Statement of the Case noted the withdrawal of 
this theory of entitlement.  Additionally, the Board notes 
that the veteran, in his January 2004 notice of disagreement 
stated that the basis of his claim was that his myocardial 
infarction was proximately due to or the result of his 
service-connected herpes virus.  Further, in his June 2004 
substantive appeal, the veteran noted that he wanted to limit 
his appeal to entitlement to service connection for residuals 
of a myocardial infarction as secondary to herpetic 
keratitis.  Based on the foregoing, the Board finds that the 
veteran perfected only the secondary service connection issue 
and will adjudicate the issue listed as reflected on the 
title page of this decision.

This matter was previously before the Board in June 2006 and 
was remanded for further development.  In the June 2006 
remand, it was noted that the Board was unclear as to whether 
a January 2004 communication from the veteran constitutes a 
claim of clear and unmistakable error as to prior rating 
decisions denying an increased rating for his service-
connected corneal scar, left, secondary to herpetic 
keratitis, to include the assignment of a separate rating for 
chronic herpetic conjunctivitis.  This matter was referred to 
the RO for appropriate action.  A review of the claims folder 
does not indicate that an action has been taken regarding the 
referred matter.  Thus, it is again referred to the RO for 
appropriate action.




REMAND

As noted above, this matter was previously before the Board 
in June 2006 when it was remanded for additional development, 
to include provision of adequate VCAA notice.  While a VCAA 
notice letter was issued later that same month as to the 
issue on appeal, it did not reference the information and 
evidence necessary to establish secondary service connection.  

Accordingly, the case is REMANDED for the following action:
  
1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations 
with regard to the secondary service 
connection issue on appeal, in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); and any other 
applicable legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim for service connection for 
residuals of a myocardial infarction, 
claimed as secondary to service-connected 
hepetic keratitis, and inform him of the 
division of responsibility between he and 
VA in producing or obtaining that 
evidence or information.  The veteran 
should also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  He should also be 
provided notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  If additional evidence is received, 
readjudicate the issue on appeal.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006). 




